FLETCHER, Judge
(dissenting):
I conclude I must disagree with my Brothers; I use as a basis the law well stated by this Court.
A concise review of the facts is essential. Appellant’s initial separation date was November 28, 1978. This date was voluntarily extended by appellant until April 28, 1979. On application by appellant for an early separation date, a new separation date was set for March 29, 1979. Appellant was apprehended for suspected marihuana possession on March 15, 1979. On March 16, 1979, he was placed on administrative hold and his early separation was cancelled. Article 15 action was administered for the marihuana possession on April 9, 1979.
*482The larceny charged in this prosecution occurred on April 5,1979, at Clark Air Base, in the Republic of the Philippines. Appellant was interviewed the following day concerning the larceny. Appellant continued to be on administrative hold after his Article 15 action through the completion of his trial on November 5, 1979.
Charges were preferred on June 1, 1979, by the commanding officer after having the investigation report for his consideration for thirty-six days since April 25, 1979. Three times between mid-April and June 1, 1979, appellant requested separation through his First Sergeant. On one other occasion prior to his termination date appellant requested discharge from his commanding officer. On May 14, 1979, separation procedures were initiated and subsequently terminated by order of the staff judge advocate’s representative.
All of the decisions start from the same foundation, Article 2(a)(1), Uniform Code of Military Justice, 10 U.S.C. § 802(a)(1), which in pertinent part states:
The following persons are subject to this chapter:
(1) Members of a regular component of the armed forces, including those awaiting discharge after expiration of their terms of enlistment.
From this fundament, the Court has clearly developed its rule determining personal jurisdiction over military personnel who prior to the established date of discharge are suspected of a legal offense, but against whom no formal action is taken by the Government before that date.
Judge Cook writing for a unanimous court in United States v. Hutchins, 4 M.J. 190, 191, 192 (C.M.A.1978), stated, after quoting the portion of Article 2(a)(1) quoted above:
In construing the quoted provision, the Court previously held that “[mjere expiration of the regular period of enlistment does not alter a serviceman’s status as a person subject to the Uniform Code.” United States v. Dickenson, 6 U.S.C.M.A. 438, 448, 20 C.M.R. 154, 164 (1955), jurisdiction sustained, sub nom. Dickenson v. Davis, 245 F.2d 317 (10th Cir. 1957), cert. denied, 355 U.S. 918, 78 S.Ct. 349, 2 L.Ed.2d 278 (1958). Accord, United States v. Johnson, 6 U.S.C.M.A. 320, 20 C.M.R. 36 (1955). The service-person may, however, demand discharge upon termination of his period of enlistment, but a demand made after the preferral of charges is too late. United States v. Hout, 19 U.S.C.M.A. 299, 41 C.M.R. 299 (1970). See paragraph lid, Manual for Courts-Martial, United States, 1969 (Revised edition). The general principle is that military jurisdiction continues after the end of the term of enlistment if such jurisdiction has previously attached. Winthrop, Military Law and Precedents 90, 91 (2d ed. 1920 Reprint).
Congress defined court-martial jurisdiction in Article 2[ (a) ](1), UCMJ, to include persons “awaiting discharge after expiration of their terms of enlistment.” A person subject to the Code continues in service until the formalities of a discharge or release from active duty have been met or he objects to his continued retention and a reasonable time expires without appropriate action by the Government.
Two months after United States v. Hutchins, supra, Judge Perry, writing for himself and Judge Cook in United States v. Smith, 4 M.J. 265, 267 (C.M.A.1978), stated (footnote omitted):
It is not necessary for trial actually to have begun prior to the discharge date in order for jurisdiction to have attached. What is necessary, however, is that some affirmative action with a view toward trial must have been taken before that date. Paragraph lid, Manual for Courts-Martial, United States, 1969 (Revised edition), lists examples of such actions: apprehension, arrest, confinement, or filing of charges. The Government correctly urges that this list is illustrative, not all-inclusive. But it appears to this Court that whatever action is relied upon as having been adequate to invoke the military’s jurisdiction over the person before *483his military status dissolves, the action must be such as to form a definitive point in time. It must be such that one can say that at some precise moment the sovereign had authoritatively signaled its intent to impose its legal processes upon the individual. For that to be the case, that action, whatever it is, must have been official.
In October of 1978, Judge Cook writing for himself and Judge Perry in United States v. Hudson, 5 M.J. 413, 419 (C.M.A.1978), succinctly set out the majority rule announced in United States v. Smith, supra, as well as my minority concept:1
In United States v. Smith, supra, two general definitions were propounded by which to assess the sufficiency of action to satisfy the requisites for continuing jurisdiction. The .. . [majority] opinion noted that the action must be “official’ and of a nature that “authoritatively signaled ... [the sovereign’s] intent to impose its legal processes upon the individual.” Id. at 267. The separate concurring opinion posited that the action must be of a kind to provide the accused with “sufficient notice to give rise to legal remedy in the event of a wrong committed in the process of justice.
Again, Judge Cook, writing for the majority in United States v. Wheeley, 6 M.J. 220, 222 (C.M.A.1979), opined (footnotes omitted):
This Court has long recognized that enlistment in an armed force establishes a status which does not terminate by the mere expiration of the term of enlistment. United States v. Hout, 19 U.S.C.M.A. 299, 41 C.M.R. 299 (1970), and cases cited therein. The principle has recently been reaffirmed in United States v. Smith, 4 M.J. 265 (C.M.A.1978), and United States v. Hutchins, 4 M.J. 190 (C.M.A.1978). As we said in Hutchins :
A person subject to the Code continues in service until the formalities of a discharge or release from active duty have been met or he objects to his continued retention and a reasonable time expires without appropriate action by the Government.
Examining the facts of this case, I conclude that there was both a demand for discharge by appellant and an absence of affirmative action on the part of the sovereign signaling a view toward trial. Consequently personal jurisdiction over this appellant was divested.

. Judge Cook correctly digests my opinion concurring in the result in United States v. Smith, 4 M.J. 265, 267 (C.M.A.1978).